 In the Matter of THOMASCHRISTIAN, D/B/A'CHRISTIANCOAL COM-PANY, EMPLOYERandUNITED MINE WORKERS OF AMERICA, DISTRICT23, PETITIONER-Case No. 11-R-1070.-Decided August 19, 19.16Withers & Lism'an,byMr. W. Fred Hume,of Providence, Ky.,for the Employer..;.iliessrs.Earl SuverandEd. J. Moran,both of Madisonville, Ky.,for the Petitioner.Mr.'Martin T. Camacho,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing-in this case was heldatWheatcroft, Kentucky, on July 2, 1946, before Arthur R. Dono-van, Trial Examiner.The Trial ,Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThomas Christian, d/b/a Christian Coal Company is a firm solelyowned and operated by one Thomas Christian. It is engaged in thebusiness of mining and selling bituminous coal in Webster County,Kentucky, and has its principal office at Sturgis, Kentucky:During1945 its purchases of raw materials such as feed, lumber, powder,fuse, and repair .parts, for use in the maintenance of its operationsamounted to approximately $21,075.35.An estimated 15 percent ofthese purchases was made from points outside the Commonwealthof Kentucky.For the same period the Employer's sales of minedcoal were in excess of $100,000, of which an estimated 10 percent wasshipped to points outside the Commonwealth of Kentucky.Thomas Christian testified at the hearing that presently 50 tons ofthe approximately.,250 tons of coal'mined daily is sold alternately to70 N. L. R. B., No. 16-161 162DECISIONSOF NATIONALLABOR RELATIONS BOARDWest Kentucky Company and/or Meador, Young & Holt Coal Com-pany? The record indicates that both of these companies are engagedin interstate commerce in the sale and distribution of coal in and outsidethe Commonwealth of Kentucky.2We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.3H. THE ORGANIZATION INVOLVEDThe Petitioner is a' labor organization affiliated with AmericanFederation of Labor claiming to represent employees of the Employer.-III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allproduction and maintenance employees of the Employer; but excludingwatchmen, inspectors, -office, and clerical employees, sales and/or tech-nical employees, head electricians, head mechanics, fire bosses, mineforemen, and all or any other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.1R. D. Holt,general manager,Meador,Young & Holt Company,testified that his com-pany purchased 5 carloadsof coalor 250 tons of coal weekly from the Employer2R. D. Holt, general manager, Meador,Young & Holt Company testified that the Em-ployer has consistently requestedthat the coalpurchasedby hisCompany be resold and dis-tributed wherever at all possibleonly withinthe Commonwealthof Kentucky ,that, how-ever, his Company has not beenable tocomply with the Employer's request , that it,conservative estimate of 10 percent of coal purchased from the Employer has been shippedoutside the Commonwealthof Kentucky.Holt further testifiedthat 50 percentof all thecoal purchased by his Company is shipped outside the Commonwealthof Kentucky ; thatin many instances the remaining 50 percent goes to industries engaged in interstate com-merce ; that some of the coal purchased from the Employer is sold to the aforesaid-industries3 SeeMatter of Armour FertilizerWorks,Division of Armour and Company,65 N. L. R. B796; in theMatter of CroweCoal Company,9N. L It. B. 1149, enforced 104 F.(2d) 633(C. C A. 8),cert. denied 308 U. S 584.- CHRISTIAN COAL COMPANYDIRECTION OF ELECTION163As part of the investigation to ascertain representatives for the pur-poses of collective bargainingwithThomas Christian,d/b7a-ChristiaxiCoal Company,an election by- secret ballot shall be conducted as earlyas possible,but not later than thirty(30) days from the date of thisDirection,under the direction and supervision of the Regional Directorfor the Eleventh Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,ofNationalLaborRelationsBoard Rules and Regulations-Series13, as amended,among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction,includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off,and including employeesin the armed forces of the United States who present themselves inperson at the polls,but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election,to determine whether.or not theydesire to be represented by United Mine Workers of America, Dis-trict 23, for the purposes of collective bargaining.-712344-47-vol.70--12